Case 18-29247 Doc 35 Filed 02/26/19 Entered 02/26/19 15:24:46 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 1 of 3




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org
                        UNITED STATES BANKRUPTCY COURT
                        FOR THE District of Utah, Central Division

IN RE:                                              CASE: 18-29247

NEWLEY BOWDEN WELCH                                 CHAPTER 13

                                                    HON. JOEL T. MARKER
Debtor                                              Confirmation Hearing:February 26, 2019


  ORDER CONTINUING CONFIRMATION HEARING FOLLOWING CONTESTED
                     CONFIRMATION HEARING
   A hearing on confirmation of the Chapter 13 plan came before this Court on February 26,
2019 10:00 am. The Standing Chapter 13 Trustee appeared personally or by counsel and other
parties, if any, made their appearances on the record. Based on the representations of counsel
and the Trustee, and having determined that all requirements for confirmation have NOT been
met, the Court hereby ORDERS:
   The Confirmation Hearing shall be rescheduled to the next available date by the clerk of the
court.

   The § 341 Meeting of Creditors shall be rescheduled to the next available date by the clerk of
the court.
Case 18-29247 Doc 35 Filed 02/26/19 Entered 02/26/19 15:24:46 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 2 of 3



   The deadline to file complaints concerning discharge is extended 60 days from the § 341
Meeting of Creditors.

   The deadline to file objections to exemptions is extended 30 days from the § 341 Meeting of
Creditors.

   The Debtors shall be current on ALL Plan payments through February, on or before
3/12/2019 or your case shall be dismissed without further notice and hearing. The Debtors must
ensure that the payment is mailed (Standing Chapter 13 Trustee, 3111 Momentum Place,
Chicago, IL 60689-5331), transmitted online (www.TFSbillpay.com), or in-person (MoneyGram
locations) early enough to post by the deadline.


                                CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the foregoing Order
Continuing Confirmation Hearing was served upon all persons entitled to receive notice in this
case via ECF notification or by U.S. Mail to the following parties on February 26, 2019.

  NEWLEY BOWDEN WELCH, 12556 SOUTH BRUNDISI WAY, HERRIMAN, UT 84096




 DAVID L. FISHER, ECF Notification

 MATTHEW COX, ECF NOTIFICATION
 LARON LIND, UTAH STATE TAX COMMISSION, ECF NOTIFICATION
 DARWIN BINGHAM, AMERICA FIRST CREDIT UNION, ECF NOTIFICATION
                                       /s/ Sarah Anderton

                        DESIGNATION OF PARTIES TO BE SERVED
 NEWLEY BOWDEN WELCH, 12556 SOUTH BRUNDISI WAY, HERRIMAN, UT 84096




 DAVID L. FISHER, ECF Notification

 LON A. JENKINS, CHAPTER 13 TRUSTEE, ECF NOTIFICATION
 MATTHEW COX, ECF NOTIFICATION
 LARON LIND, UTAH STATE TAX COMMISSION, ECF NOTIFICATION
Case 18-29247 Doc 35 Filed 02/26/19 Entered 02/26/19 15:24:46 Desc Pending
      Order (Hearing Held) BATCH Filed by: (x2Jenkins tr Lon) Page 3 of 3


DARWIN BINGHAM, AMERICA FIRST CREDIT UNION, ECF NOTIFICATION
